10
11
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:19-cv-00793-RSL Document 175 Filed 01/28/20 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON,

AT SEATTLE
CHARLOTTE WINELAND, et ail., Cause No. C19-0793RSL
Plaintiffs, STIPULATION AND ORDER OF
DISMISSAL WITHOUT PREJUDICE OF
VS. DEFENDANT BW/IP, INC.
AIR & LIQUID SYSTEMS CORP., et al. CLERK’S ACTION REQUIRED
Defendants.

 

 

 

 

IT IS HEREBY STIPULATED by and between Plaintiffs and defendant BW/IP, Inc.
and its wholly owned subsidiaries, also incorrectly identified as “Flowserve US, Inc. (sued as
successor-in-interest to BW/IP International, Inc.)” (“BW/IP”), that BW/IP be dismissed,
without prejudice, and without fees, costs or expenses to either party, reserving to Plaintiffs all
of Plaintiffs’ claims against all other parties. The parties also agree that this order may be
presented to the Court for entry without further notice of presentation.

DATED: January 28, 2020.

 

FROST LAW FIRM, PC SOHA & LANG, P.S.

s/ Andrew Seitz

Scott L. Frost, WSBA # 54685 s/ Christine E. Dinsdale

Andrew Seitz, Admitted Pro Hac Vice Christine E. Dinsdale, WSBA 12622
Attorneys for Plaintiffs Rachel A. Rubin, WSBA 48971

Attorneys for Defendant BW/IP, Inc.
and Its Wholly Owned Subsidiaries

STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE OF SOHA & FANG, ES.

A 7
DEFENDANT BWiIIP, INC.— 1 1325 FOURTH AVENUE, STE 2000
USDC WD WA/SEA CAUSE NO. C19-0793RSL SEATTLE, WASHINGTON 98101

(206) 624-1800/FAx (206) 624-3585

 

2804.00078 ma24cez356d
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cv-00793-RSL Document175 Filed 01/28/20 Page 2 of 2

ORDER
THIS MATTER, having come before this Court upon the foregoing stipulation, and the
Court being fully advised on this matter:
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that all of the
Plaintiffs’ claims against defendant BW/IP are hereby dismissed without prejudice and without

costs to either party, reserving to Plaintiffs their claims against all other parties.

st ~
DONE this 2! day of > amar 2020,

ship AD i Cahir a4
ROBERT S. LASNIK
United States District Judge

 

 

STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE OF SOHA & LANG, P.S.

A La
DEFENDANT BWIA, INC.— 2 1325 FOURTH AVENUE, STE 2000
USDC WD WA/SEA CAUSE NO. C19-0793RSL SEATTLE, WASHINGTON 98101

(206) 624-1800/FAx (206) 624-3585
2804.00078 ma24cz356d

 
